Citation Nr: 1450941	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  11-22 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disability, to include anxiety disorder not otherwise specified (NOS), organic mood disorder, adjustment disorder with depressed mood, intermittent explosive disorder, and PTSD.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and the appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to February 1966.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In that decision, the RO denied the Veteran's petition to reopen a claim of service connection for PTSD as new and material evidence had not been submitted and denied entitlement to service connection for any other acquired psychiatric disability (to include anxiety disorder NOS and organic explosive disorder).

The Veteran testified before the undersigned at a May 2013 videoconference hearing at the RO.  A transcript of the hearing has been associated with the claims file.

The Veteran died in August 2013, prior to the promulgation of a decision by the Board as to the issues listed above.  Thus, the Board dismissed the appeal in September 2013.  However, the appellant has subsequently been substituted for the Veteran in the instant appeal.  
In addition to the paper claims file, there are Veterans Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the appellant's claim.  The documents in these file have been reviewed and considered as part of this appeal.

The underlying issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of service connection for an acquired psychiatric disability other than PTSD was originally denied in a May 1983 rating decision on the basis that there was no medical evidence of any such disability; the Veteran did not appeal this determination and new and material evidence was not received within a year of its issuance.

2.  The Veteran's claim of service connection for PTSD was originally denied in a September 2003 rating decision on the basis that there was no competent evidence of a relationship between the disability and service, including any in-service stressor; the Veteran did not appeal this determination and new and material evidence was not received within a year of its issuance.

3.  The Veteran's claim of service connection for PTSD was again denied in a May 2009 rating decision; the Veteran did not appeal this determination and new and material evidence was not received within a year of its issuance.

4.  Evidence received since the May 1983 and May 2009 RO decisions includes information that was not previously considered and which relates to unestablished facts necessary to substantiate the claim of service connection for a psychiatric disability, to include PTSD.


CONCLUSIONS OF LAW

1.  The RO's May 1983 and May 2009 decisions that denied the claims of service connection for a psychiatric disability, including PTSD, are final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

2.  The evidence received since the May 1983 and May 2009 RO decisions is new and material and, therefore, sufficient to reopen the claims of service connection for a psychiatric disability, to include PTSD.  38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In light of the Board's favorable decision in reopening the claims of service connection for a psychiatric disability, to include PTSD, the claims are substantiated and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In the present case, the RO initially denied the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD in a May 1983 rating decision on the basis that there was no medical evidence of any such disability.  Specifically, the RO explained that the Veteran's service treatment records did not show any treatment for or diagnosis of any nervous condition.  His post-service treatment records showed that he was only receiving treatment for alcohol abuse and an atypical mixed personality disorder.  The Veteran was notified of the RO's decision, he did not appeal that decision, and new and material evidence was not received within one year of its issuance.  Thus, the May 1983 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The RO initially denied the Veteran's claim of service connection for PTSD in a September 2003 rating decision on the basis that there was no competent evidence of a relationship between the disability and service, including any in-service stressor.  The RO explained, in pertinent part, that although the Veteran was diagnosed as having chronic emotional instability with immature personality (manifested by indebtedness and difficulties with authority figures) in December 1965, the examiner reported only minimal stress which was usual to Army life, the Veteran's service treatment records were otherwise negative for a psychological diagnosis, and his service personnel records did not indicate that he was involved in combat.  The Veteran was diagnosed as having a history of alcohol abuse and atypical mixed personality disorder during a July 1982 VA examination and the examination did not suggest that any in-service stressor occurred.  Overall, the psychological examinations in service and the July 1982 VA examination did not suggest any unusual stress during service.  

The RO further explained that although service personnel records suggested increased behavioral problems in service (particularly in November and December 1965), the evidence did not suggest that these problems were brought on by any stressful circumstances.  Also, a PTSD questionnaire submitted by the Veteran did not provide specific evidence of a stressor and there was no supporting lay evidence suggesting an in-service stressor.

The Veteran was notified of the RO's September 2003 decision, he did not appeal that decision, and new and material evidence was not received within one year of its issuance.  Thus, the September 2003 decision became final.  See Id.

The Veteran attempted to reopen his claim of service connection for PTSD in February 2009.  The petition to reopen the claim was denied in a May 2009 rating decision as new and material evidence had not been submitted.  The Veteran was notified of this decision, he did not appeal the decision, and new and material evidence was not received within a year of its issuance.  The May 2009 decision, therefore, also became final.  See Id.

Pertinent new evidence received since the May 1983 and May 2009 denials includes an August 2004 examination report from T. Rasmussen, M.D., an August 2010 statement from the Veteran, a November 2010 VA mental health treatment note, a December 2010 VA examination report, and a March 2011 VA mental health treatment note.  This evidence includes diagnoses of various acquired psychiatric disabilities (including, among others, PTSD, anxiety disorder NOS, organic mood disorder, adjustment disorder with depressed mood, and intermittent explosive disorder) and reports of sexual trauma in service.  

In light of the fact that the Veteran has contended that psychiatric problems have persisted ever since service, the additional evidence pertains to elements of the claim that were previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that the Veteran has a current acquired psychiatric disability (including PTSD) which may related to service (including sexual trauma in service).  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  The evidence is, therefore, new and material, and the claim of service connection for a psychiatric disability (including PTSD) is reopened.

ORDER

As new and material evidence has been received, the claim of service connection for a psychiatric disability (to include PTSD) is reopened, so the appeal of this issue is granted to this limited extent.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In this case, the Veteran contended that he had a current psychiatric disability related to various stressors in service.  The in-service stressors reported by the Veteran include verbal abuse and harassment by superiors and an unwanted sexual advance from a fellow serviceman.  In addition to the alleged stressors in service, the Veteran also reported verbal and physical abuse as a child as well as numerous head injuries.  He reportedly experienced a continuity of psychiatric symptomatology in the years since service.

A VA psychiatric examination was conducted in December 2010 and the Veteran was diagnosed as having anxiety disorder NOS.  The examiner who conducted the examination opined that it was likely ("as least as likely as not") that the Veteran's psychiatric disabilities "were not caused" by service.  He explained that it was possible that the Veteran's anxiety worsened during service in response to the enormous difficulties he was having with his chain of command due to his substandard performance as a soldier.

The December 2010 opinion is insufficient because the only rationale that was provided in support of the opinion was that the Veteran's anxiety may have been "worsened" during service.  In other words, the examiner alluded to a conclusion that the Veteran's psychiatric disability pre-existed service.  However, a veteran is presumed to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at examination for entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2014).

The Board acknowledges that the Veteran occasionally reported a long history of psychiatric problems which existed prior to service.  Although he was competent to do so, a veteran's report of history without an independent basis in the record is insufficient to rebut the presumption of soundness.  Miller v. Brown, 11 Vet. App. 345 (1998).  There is no other evidence of a pre-existing psychiatric disability and the Veteran's August 1964 entrance examination was normal.  Thus, he is presumed sound at service entrance and such presumption has not been rebutted.  38 U.S.C.A. § 1111.  A new opinion as to the etiology of the Veteran's claimed psychiatric disability is, therefore, necessary.

Moreover, the VCAA requires VA to make reasonable efforts to assist a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(c), (d) (2014).  The VCAA's duty to assist includes a duty to assist a claimant obtain records relevant to her claim, whether or not the records are in Federal custody. 38 C.F.R. § 3.159(c)(4).

A March 2011 VA mental health treatment note reveals that the Veteran was scheduled for follow up psychiatric treatment in 3 months.  The most recent VA treatment records in the claims file are contained in the St. Cloud Vista electronic records system and are dated to July 2010 and from November 2010 to March 2011. Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Additionally, evidence associated with the claims file indicates that the Veteran received potentially relevant treatment from Minneapolis Clinic of Psychiatry and Neurology, Ltd., Dr. Thibault, and Dr. Cabugao.  When VA becomes aware of private treatment records it will specifically notify the appellant of the records and of the need to provide a release for VA to obtain the records.  If the appellant does not provide the release, VA must ask the appellant to obtain the records.  38 C.F.R. § 3.159(e)(2).  Although some records from some of the above identified treatment providers have been submitted, it appears that there may be additional records that have not yet been obtained and these steps have not yet been taken with regard to any such additional records.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Also, if a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (2014).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing the claimant the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

In this case, the Veteran reported sexual trauma in service, however the appellant has not been explicitly provided with notice that evidence of behavior changes may constitute credible supporting evidence of the Veteran's reported in-service personal assault.  Therefore, a remand is also necessary to advise the appellant of this, and to allow her the opportunity to submit additional evidence. See Gallegos v. Peake, 22 Vet. App. 329 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall provide the appellant with a letter informing her that evidence from sources other than the Veteran's service records may corroborate his account of in-service personal assault.  Examples of such evidence include, but are not limited to, records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.

The appellant shall be asked to provide or identify any evidence from sources other than the Veteran's service records that might corroborate his claimed stressors. Provide a list of examples of such evidence, including evidence of behavior changes.  A copy of this letter must be included in the claims file.

2.  Obtain and associate with the claims file all records of the Veteran's treatment for a psychiatric disability contained in the St. Cloud Vista electronic records system and dated from July through November 2010 and from March 2011 through August 2013; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  Ask the appellant to complete authorizations for VA to obtain all records of the Veteran's treatment for a psychiatric disability from Minneapolis Clinic of Psychiatry and Neurology, Ltd., Dr. Thibault, and Dr. Cabugao.  All efforts to obtain these records must be documented in the claims file.

If the appellant fails to furnish any necessary releases for private treatment records, she shall be asked to obtain the records and submit them to VA.

If any putative records are unavailable, the appellant shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning her claim.  All such notification must be documented in the claims file. 

4.  After the appellant has been given an adequate opportunity to submit or identify additional relevant evidence and after all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, the claims file, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, shall be referred to a VA medical professional with appropriate expertise to review and provide an opinion as to the nature and etiology of the Veteran's psychiatric disability.

For each psychiatric disability diagnosed from August 2010 through the date of the Veteran's death in August 2013, the opinion provider shall answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the psychiatric disability had its onset in service, had its onset in the year immediately following service (in the case of any psychosis diagnosed since August 2010), was related to the Veteran's reported stressors in service, or was otherwise the result of a disease or injury in service?
(b)  If the Veteran met the criteria for a diagnosis of PTSD at any time during the period from August 2010 through the date of his death in August 2013, what are the stressors that supported the diagnosis?

(c)  If any stressor supporting a diagnosis of PTSD consists of an in-service personal assault, was there evidence of behavior changes in response to the stressor?

In formulating the above opinions, the opinion provider must acknowledge and comment on all psychiatric disabilities diagnosed from August 2010 through the date of the Veteran's death in August 2013 (including anxiety disorder NOS, organic mood disorder, adjustment disorder with depressed mood, intermittent explosive disorder, and any PTSD), the Veteran's report of "depression or excessive worry" and "nervous trouble of any sort" on a January 1966 report of medical history form completed for purposes of separation from service, all of the Veteran's reported stressors in service (including verbal abuse and harassment by superiors and an unwanted sexual advance from a fellow serviceman), his reports of verbal and physical abuse as a child, his reported head injuries, and his reports of a continuity of psychiatric symptomatology in the years since service.

The opinion provider is advised that although the Veteran reported psychiatric problems prior to service, he was presumed sound at service entrance.
The opinion provider must provide reasons for each opinion given. 

The opinion provider is advised that the Veteran was competent to report stressors and psychiatric symptoms in service, his symptoms, and history, and that the appellant is competent to report her observations of the Veteran's symptoms.  Such lay statements must be specifically acknowledged and considered in formulating any opinions.  If the opinion provider rejects the lay reports regarding symptoms or continuity since service, the opinion provider must provide a reason for doing so.  (The absence of evidence of a specific stressor or of treatment for particular psychiatric problems in the Veteran's service records cannot, standing alone, serve as the basis for a negative opinion.)

If the opinion provider determines that he or she cannot provide an opinion without resorting to speculation, the opinion provider shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any possible additional evidentiary development suggested by the opinion provider be undertaken so that a definite opinion can be obtained.)
5.  The AOJ shall review the opinion to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

6.  If the benefit sought remains denied, the AOJ shall issue a supplemental statement of the case.  After the appellant is given an opportunity to respond, the case shall be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


